Aehold, J.,
delivered the opinion of the court.
Appellant has no cause to complain of the action of the court in entering judgment of forfeiture on his bond, or in receiving the verdict of the jury in his absence. In the state of case shown by the record, it was not unlawful or improper for the court to do so. If appellant was thereby injured, it was, as far'as the record shows, his own fault. It was his right, and being on bail, his duty, to be present during the progress of the trial, but if after the trial commenced he voluntarily absented himself, or absconded, he must take the consequences of his bond being declared forfeited, and of the trial being concluded in his absence. 1 Bish. Cr. Pro., § 272; Prince v. The State, 36 Miss. 531; Fight v. The State, 7 Ohio 357; The State v. Wamine, 16 Ind. 357.

Irmed.